Exhibit 10.3

FIRST AMENDMENT TO LEASE AGREEMENT
 
THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) dated as of the 29th
day of April, 2013 is between 175 PARK AVENUE, LLC, a New Jersey limited
liability company (“Landlord”), and REALOGY OPERATIONS LLC, a Delaware limited
liability company (“Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
November 23, 2011 (the “Lease”) whereby Landlord leased to Tenant, and Tenant
let and hired from Landlord, certain premises located at 175 Park Avenue,
Madison, New Jersey, as more particularly set forth in the Lease;


WHEREAS, capitalized terms used herein, but not otherwise defined herein, shall
have the meaning ascribed to such terms in the Lease;


WHEREAS, the Commencement Date occurred on January 1, 2013;


WHEREAS, Landlord and Tenant desire to memorialize their agreement regarding the
payment of certain costs occurring after the Commencement Date and to amend the
Lease in certain other respects, in each case, as more particularly set forth
herein.


NOW, THEREFORE, for and in consideration of the covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, Landlord and Tenant hereby agree as
follows:


1.    Commencement Date. (a) Landlord and Tenant acknowledge and agree that the
Commencement Date occurred on January 1, 2013. Concurrently with Tenant's
execution of this Amendment, Tenant shall pay to Landlord $558,798.72 on account
of the Amortization Rent, Taxes and Landlord's Operating Expenses due for the
period commencing on January 1, 2013 and ending on April 30, 2013.


2.    Finish Work Allowance. Landlord and Tenant have agreed to increase the
Finish Work Allowance by $200,000.00. Accordingly, Section 6(a) of Schedule C of
the Lease is hereby amended by (a) deleting “$27,700,000.00” from the terms
thereof and inserting “$27,900,000.00” in lieu thereof and (b) deleting
“$17,700,000.00” from the terms thereof and inserting “$17,900,000.00” in lieu
thereof.


3.    Amenities Area Costs. Landlord and Tenant agree that, in lieu of the
procedure set forth in Section 6(b)(ii) of Schedule C of the Lease, all
Amenities Area Costs shall be applied against the Finish Work Allowance (as same
is increased by this Amendment) and/or Amortized Allowance or, if such
allowances are fully exhausted, shall be deemed to be Excess Finish Costs.
Accordingly, Section 6(b)(ii) of Schedule C of the Lease is hereby deleted in
its entirety. For the avoidance of doubt, the Amenities Area Costs shall be
applied against the Finish Work Allowance (as same is increased by this
Amendment) and/or Amortized Allowance or, if such allowances are fully
exhausted, shall be deemed to be Excess Finish Costs, as set forth in Sections
6(a) and 6(b)(i) of Schedule C of the Lease in the same manner as are all other
costs of performing the Finish Work.


4.    Pay for Performance Grants. (a) Subject to the terms of this Section 4,
Landlord shall pursue a monetary grant from the New Jersey Board of Public
Utilities (the “BPU”) under the BPU's “Pay for Performance” program (the “Pay
for Performance Grants”). Tenant shall reasonably cooperate with Landlord in
connection with Landlord pursuit of the Pay for Performance Grants, including,
without limitation, providing Landlord with copies of utility bills and invoices
requested by Landlord.






--------------------------------------------------------------------------------



(b)    In connection with Landlord's pursuit of the Pay for Performance Grants,
Landlord shall have no obligation to (i) encumber the Premises in any manner
whatsoever, (ii) modify or amend the Final Building and Site Plan or the Working
Plans, (iii) modify or amend Landlord's contract with General Contractor for the
performance of the Base Building/Site Work and Finish Work, or (iv) incur any
liability, cost or obligation other than normal administrative costs in applying
for, and pursuing, the Pay for Performance Grants. Tenant acknowledges that
Landlord shall only be obligated to pursue those Pay for Performance Grants, if
any, that may be available with respect to the existing Final Building and Site
Plan and Working Plans and that Landlord shall have no obligation to modify,
supplement or revise such plans to become eligible for Pay for Performance
Grants or to maximize any payment of Pay for Performance Grants.


(c)    Within thirty (30) days after receipt of any Pay for Performance Grants,
Landlord shall pay to Tenant the Net Grant Award. As used herein, “Net Grant
Award” means the Pay for Performance Grants received by Landlord less any out of
pocket costs and expenses incurred by Landlord in applying for, and pursuing,
such grants and less any local, state or federal taxes that are (or will be)
owed by Landlord with respect to the receipt of the applicable Pay for
Performance Grant, in each case, as reasonably determined by Landlord. If
Landlord's application for the Pay for Performance Grants is denied by the BPU
(or such other applicable governmental authority or agency that administers the
program) or if Landlord's application for any Pay for Performance Grants does
not satisfy the requirements to be eligible for Pay for Performance Grants,
Landlord shall have no further obligation to continue to pursue the Pay for
Performance Grants and shall have no obligation to appeal the denial or
ineligibility of its application. If Landlord's application is denied or is
ineligible for Pay for Performance Grants, Tenant shall reimburse Landlord for
the out of pocket costs and expenses incurred by Landlord in applying for, and
pursuing, the Pay for Performance Grants within thirty (30) days after request
from Landlord, which request shall include a statement of the costs for which
reimbursement is sought and reasonable evidence of such costs, including copies
of applicable invoices, if available.


(d)    Landlord makes no representations or warranties to Tenant regarding
Landlord's ability to obtain all or any Pay for Performance Grants. Landlord's
sole obligation under this Section 4 is to pursue the Pay for Performance Grants
in good faith, subject to the terms hereof. Landlord shall have no liability to
Tenant if Landlord is unable to obtain all or any Pay for Performance Grants
that may be available with respect to the Final Building and Site




Plan and Working Plans and/or the construction of the Base Building/Site Work
and Finish Work.
 
5.    Broker. Landlord and Tenant each represents and warrants to the other that
it has had no dealing, negotiations or consultations with respect to the
Premises with any broker or finder in connection with this First Amendment. Each
shall indemnify and hold the other harmless from and against any and all
liability and claims of brokers or finders claiming through the indemnifying
party that relate to or arise from this Amendment, including, but not limited
to, reasonable attorneys' fees and court costs. The provisions of this Section 8
shall survive the expiration or sooner termination of the Lease.


6.    Miscellaneous. Except as expressly amended and modified hereby, the Lease
shall otherwise remain in full force and effect, the parties hereto hereby
ratifying and confirming the same. This Amendment, together with the Lease, is
the complete understanding between the parties and supersedes all other prior
agreements and representations concerning its subject matter. This Amendment may
be executed in any number of counterparts each of which together shall
constitute an original. To the extent of any inconsistency between the Lease and
this Amendment, the terms of this Amendment shall control.


[signatures continue on next page]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


WITNESS:
Landlord:
175 PARK AVENUE, LLC


By: Hampshire Partners Fund VIII, L.P.,
Its Sole Member


By: Hampshire Partners VIII, LLC,
Its General Partner
_____________________________________
By: /s/ MARK S. ROSEN____________                
Mark S. Rosen
Senior Vice President
WITNESS:




Tenant:
REALOGY OPERATIONS LLC
_____________________________________
By: /s/ THOMAS F. MCGOVERN________
Thomas F. McGovern
Vice President





